                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

ANGELA MOORE                                         CIVIL ACTION NO. 21-cv-1723

VERSUS                                               JUDGE FOOTE

FOREMOST INSURANCE CO.                               MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER

       Angela Moore (“Plaintiff”) filed this civil action against Foremost Insurance

Company (“Foremost”) for damages arising out of an insurance contract dispute. Plaintiff

filed a suit based on an assertion of diversity jurisdiction, which puts the burden on her to

set forth specific allegations that show complete diversity of citizenship of the parties and

an amount in controversy over $75,000. The allegations in the complaint are sufficient

with one exception.

       The complaint alleges that Foremost is a foreign insurance company. The complaint

does not allege Foremost’s type of entity. If it is a corporation, it is deemed to be a citizen

of (1) the state in which it was incorporated and (2) the state where it has its principal place

of business. 28 U.S.C. § 1332(c)(1). To establish diversity jurisdiction, a complaint or

notice of removal must set forth “with specificity” a corporate party’s state of incorporation

and its principal place of business. “Where the plaintiff fails to state the place of

incorporation or the principal place of business of a corporate party, the pleadings are

inadequate to establish diversity.” Joiner v. Diamond M Drilling Co., 677 F.2d 1035, 1039

(5th Cir. 1982).
       If Foremost is an unincorporated association, its citizenship is determined by the

citizenship of each of its members. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077 (5th

Cir. 2008). Additional rules regarding the allegation of the citizenship of such associations

can be found in Rodidaco, Inc. v. Chesapeake Energy Louisiana Corp. 2018 WL 3551525

(W.D. La. 2018).

       Plaintiff will need to specifically state in an amended complaint whether Foremost

is a corporation or some other form of entity or association. If it is a corporation, the

amended complaint will need to specifically identify its state of incorporation and that state

in which it has its principal place of business. If it is an unincorporated association, the

amended complaint will need to specifically identify each of its members and their

citizenship. Alternatively, Plaintiff may request that counsel for Foremost include detailed

citizenship information in its answer to the complaint.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 24th day of June, 2021.




                                         Page 2 of 2
